 

a

rr

rn
A

a
Ad

 

 

 

 

- Case 19-20148-rlj7 Doc 3 Filed 05/10/19 Entered 05/10/19 10:36:44 Pagelof1

 

Certificate Number: 15317-TXN-CC-032786740

CECA ETA

XN-CC-032786740

CERTIFICATE OF COUNSELING

I CERTIFY that on May 7, 2019, at 8:48 o'clock PM PDT, Rena L Patton
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
111 to provide credit counseling in the Northern District of Texas, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: May 7, 2019 By: fs/Janice Morla
Name: Janice Morla

Title: Counselor

** Individuals who wish to file a bankruptcy case. under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of

‘counseling from the nonprofit budget and credit counseling agency that provided the individual
. the. counseling services and a copy of the debt repayment plan, if any, developed through the

credit counseling agency. See 11 U.S.C. 109¢h) and |521(b).

 

 

 
